20-10828          Doc 2    Filed 03/18/20        Entered 03/18/20 20:11:07             Main Document            Pg
                                                    1 of 77



    Steven J. Reisman, Esq.
    Jerry L. Hall, Esq.
    Cindi M. Giglio, Esq.
    KATTEN MUCHIN ROSENMAN LLP
    575 Madison Avenue
    New York, NY 10122
    Telephone: (212) 940-8800
    Facsimile: (212) 940-8876
    sreisman@katten.com
    jerry.hall@katten.com
    cindi.giglio@katten.com

    Counsel to the Foreign Representative

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,1                               Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                     Joint Administration Requested


                VERIFIED PETITION UNDER CHAPTER 15 FOR
      RECOGNITION OF A FOREIGN MAIN PROCEEDING AND RELATED RELIEF

             Richter Advisory Group Inc. (“Richter”) is acting solely in its capacity as court-appointed

receiver (and not in its personal or corporate capacity) (the “Receiver”) and authorized foreign

representative (the “Foreign Representative”) of:

                    (a)     Nygard Holdings (USA) Limited (“Holdings”);
                            Nygard Inc. (“Inc.”);
                            Nygard NY Retail, LLC (“NY Retail”); and
                            Fashion Ventures, Inc. (“Fashion”) (collectively, the “U.S. Debtors”); and


1
      T he Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”), are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Prop erties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093887 Canada Ltd. (FEIN 1534), 4093879 Canada Ltd.
      (FEIN 1533).
20-10828      Doc 2      Filed 03/18/20        Entered 03/18/20 20:11:07             Main Document             Pg
                                                  2 of 77



                 (b)      Nygard International Partnership (“International”);
                          Nygard Properties Ltd. (“Properties”);
                          Nygard Enterprises Ltd. (“Enterprises”);
                          4093887 Canada Ltd. (“4093887”); and
                          4093889 Canada Ltd. (“4093889”) (collectively, the “Canadian Debtors,”

and together with the U.S. Debtors, the “Debtors”).

        Each of the Debtors was placed in a receivership on March 18, 2020 by order (the

“Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”), Court

File No. CI 20-01-26627 (the “Canadian Proceeding”), a certified copy attached as Exhibit A.

        The Foreign Representative respectfully submits this verified petition (the “Verified

Petition”, and together with the Forms of Voluntary Petition [Dkt 1], the “Petition”) seeking entry

of an order pursuant to sections 105(a), 1504, 1507, 1509, 1515, 1517, 1520, and 1521 of title 11,

United States Code (as amended, the “Bankruptcy Code”), substantially in the form attached as

Exhibit B, granting recognition of the Foreign Proceeding as a foreign main proceeding, and

granting related relief. 2

        In support of the Petition, the Foreign Representative respectfully submits the Declaration

of Gilles Benchaya in Support of (I) Verified Petition Under Chapter 15 for Recognition of a

Foreign Main Proceeding and Related Relief and (II) Motion of the Receiver for Provisional Relief

in Aid of a Foreign Main Proceeding (the “Benchaya Declaration”), which has been

contemporaneously filed and is incorporated by reference. In further support of the relief

requested, the Foreign Representative respectfully represents as follows:




2
    References to sections and chapter are references to sections and chapters of the Bankruptcy Code unless
    otherwise stated.


                                                        2
20-10828      Doc 2       Filed 03/18/20        Entered 03/18/20 20:11:07         Main Document   Pg
                                                   3 of 77



                                         PRELIMINARY STATEMENT3

        On March 18, 2020, upon the application of White Oak, a lender under the Debtors’ Credit

Facility, Richter was appointed as the Debtors’ Receiver by the Canadian Court. White Oak’s

decision to seek the Receivership Order resulted from a series of defaults under the Credit

Agreement and an overall erosion of confidence in the Debtors and their ability to operate their

businesses. White Oak’s concerns regarding the Debtors were exacerbated when they learned that

Peter Nygard, the Debtors’ principal, had been sued in the Class Action Lawsuit alleging (i) Mr.

Nygard raped and sexually assaulted multiple children and women and (ii) the defendant U.S.

Debtors knowingly aided and abetted him in a decades-long sex-trafficking scheme. Days later,

the Nygard Group’s New York offices were raided by the F.B.I. in connection with such

allegations. The repeated defaults under the Credit Agreement and grave uncertainty regarding

the Debtors’ ability to continue their operations led White Oak to deliver the Debtors, on February

26, 2020, a Demand and Section 244 Notice demanding repayment and advising the Debtors of

White Oak’s intention to enforce against its security. Moreover, given the limited cooperation that

the Lenders and Richter were receiving from the Debtors, White Oak believed that a formal

receivership proceeding under the BIA was essential to bring transparency and supervision to the

Debtors’ financial affairs.

        The Canadian Court has vested Richter, in its capacity as Receiver, with the authority to

manage all the financial aspects of the Debtors’ businesses in order to monetize the Debtors’ assets

and secure repayment for the Debtors’ creditors in a value-maximizing manner.                 Richter

anticipates that the Canadian Court will issue further orders that will allow Richter to maximize

the value of the Debtors’ assets, including but not limited to orders authorizing the sale or



3
    Initially capitalized terms in the Preliminary Statement are defined below.


                                                         3
20-10828     Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07         Main Document          Pg
                                             4 of 77



liquidation of the Debtors’ assets. Specifically, the Foreign Representative anticipates that the

Canadian Court will issue orders directing the sale, liquidation, or other disposition of the Debtors’

assets. Because certain of the Debtors’ assets (including           a distribution   center holding

approximately $13 million of inventory at cost) are within the jurisdiction of the United States, the

Foreign Representative seeks recognition to, among other things, give effect to the orders of the

Canadian Court and obtain a stay of any action against the Debtors’ United States property (except

as hereafter noted).

       The Foreign Representative wishes to make clear from the outset that it does not intend to

interfere with the relief the plaintiffs are seeking in the Class Action Lawsuit, and is not seeking

to stay the Class Action Lawsuit. The Foreign Representative does, however, seek a stay of any

action by the Class Action Lawsuit plaintiffs as judgment creditors, including without limitation

any attempt to record, collect or otherwise enforce any judgment resulting from the Class Action

Lawsuit, absent further order of this Court.

                                         BACKGROUND

       1.      The Debtors, with various non-debtor entities respectively organized under the laws

of the United States of America, Canada, and other jurisdictions (collectively, the “Nygard

Group”), comprise a clothing designer, manufacturer, supplier, and retailer with a head office

located in Winnipeg, Manitoba, Canada, which acts as the “nerve center” of the Debtors’

businesses. Substantially all accounting functions, strategic decision making, communications

functions, marketing and pricing decisions, new business development initiatives, negotiation of

material contracts and leases, IT services, retail, services, design, merchandising, production, and

distribution functions are managed centrally from the head office in Winnipeg. The Nygard Group

also has offices in New York City, Shanghai (where its research and design teams are based), Los




                                                  4
20-10828     Doc 2    Filed 03/18/20     Entered 03/18/20 20:11:07         Main Document         Pg
                                            5 of 77



Angeles, California (where its U.S. logistics operations are based), and Toronto (where its

international sales and marketing team is based). It has three distribution centers located in Los

Angeles (leased), and Toronto and Winnipeg (both owned by Properties). The Nygard Group

sources inventory from third-party garment manufacturers in Jordan, Bangladesh, Indonesia,

Vietnam, and China. The Nygard Group has multiple product lines and fashion brands, including

Peter Nygard Collections, Bianca Nygard, Nygard SLIMS, ALIA, ADX, and TanJay. The Nygard

Group employs approximately 1,450 people worldwide, of whom approximately 100 are located

in the United States. The Nygard Group operates 167 retail stores in Canada and two retail stores

in the United States, and upon information and belief, supplied other retailers such as Dillard’s

Inc. (“Dillard’s”) and Costco Wholesale Canada Ltd. (“Costco”) until recently.

       2.      The Debtors and the other entities comprising the Nygard Group, are 100%

privately owned and controlled by Peter J. Nygard, either directly or through a series of holding

companies.

       3.      The Debtors are parties to that certain credit agreement dated as of December 30,

2019 (the “Credit Agreement”) with (i) Second Avenue Capital Partners, LLC (“Second Avenue”),

as documentation agent and a lender, and (i) White Oak Commercial Finance, LLC (“White Oak,”

and together with Second Avenue, the “Lenders”) as administrative agent and collateral agent and

a lender. Pursuant to the Credit Agreement, among other things, the Lenders agreed to make

formula-based revolving loans to the U.S. Debtors not to exceed $40,000,000, secured by liens or

security interests in substantially all personal property of the U.S. Debtors, and guaranteed by the

Canadian Debtors and secured by substantially all of their personal property and certain real

property located in Canada (the “Credit Facility”). The Credit Agreement is governed by the laws

of the State of New York, and contains a forum selection clause in which the Debtors submitted




                                                 5
20-10828     Doc 2    Filed 03/18/20     Entered 03/18/20 20:11:07         Main Document         Pg
                                            6 of 77



to the jurisdiction of federal and state courts located in New York County, New York, with respect

to any proceedings arising out of or related to the Credit Agreement, and waived objections to the

venue of such courts with respect to such proceedings.

       4.      Almost immediately after closing the Credit Facility, on or about January 3, 2020,

the Debtors committed various events of default under the Credit Agreement, and among other

things, provided the Lenders with cash-flow forecasts and funding requests that contemplated a

cash need that was several millions of dollars in excess of the amount available pursuant to the

Credit Agreement’s borrowing base calculation.

       5.      The Lenders, with the assistance of Richter and despite limited cooperation from

the Debtors and their principal Peter Nygard, made significant efforts to understand the Debtors’

increased funding needs and potential solutions for the Nygard Group’s liquidity crisis.

       6.      In the midst of the foregoing, the Lenders learned that Peter Nygard and several of

the U.S. Debtors had been sued in a class action lawsuit in the United States District Court for the

Southern District of New York captioned Jane Does Nos. 1-10, individually and on behalf of all

others similarly situated v. Peter J. Nygard, Nygard Inc, Nygard International Partnership, and

Nygard Holdings Limited, case no. 1:20-cv-01288 (the “Class Action Lawsuit”). The Class Action

Lawsuit alleges, among other things, that Mr. Nygard raped and sexually assaulted multiple

children and women and that the defendant U.S. Debtors knowingly aided and abetted him in a

decades-long sex-trafficking scheme. The Debtors advised White Oak of the Class Action Lawsuit

nearly one week after its issuance, in breach of the Credit Agreement’s requirement that the Nygard

Group promptly notify White Oak of any litigation that could reasonably be expected to result in

a material adverse effect on the business.




                                                 6
20-10828      Doc 2       Filed 03/18/20   Entered 03/18/20 20:11:07       Main Document         Pg
                                              7 of 77



        7.       One week later, on February 25, 2020, a Federal Bureau of Investigation and New

York Police Department task force raided the Nygard Group’s New York City offices in

connection with an investigation into sex trafficking.      Later that day, Mr. Nygard publicly

announced that he would resign from the Nygard Group and divest his interest therein. The same

day, the Nygard Group’s largest customer, Dillard’s, released a public statement that it had refused

current deliveries, canceled all existing orders, and suspended all future purchases from the Nygard

Group. Dillard’s termination of its relationship with the Nygard Group constituted yet another

event of default under the Credit Agreement.

        8.       On February 26, 2020, White Oak delivered to the Debtors a demand for repayment

and notice of intention to enforce its rights against its security pursuant to section 244 of the

Bankruptcy and Insolvency Act of Canada (the “BIA”) (the “Demand and Section 244 Notice”).

The Demand and Section 244 Notice specified the existing and continuing events of default known

to White Oak and demanded the full payment of the outstanding indebtedness in the amount of

$25,870,783.37. Pursuant to certain security agreements entered into by White Oak and certain of

the Canadian Debtors, White Oak has the right to appoint a receiver upon the occurrence of an

event of default under the Credit Agreement. 4

        9.       On March 18, 2020, the Canadian Court entered the Receivership Order. The

Foreign Representative was appointed as receiver of all assets, undertakings, and properties of the

Debtors pursuant to section 101 of the Courts of Queen’s Bench Act of the Province of Manitoba

and section 243(1) of the BIA. The Receivership Order vests the Foreign Representative with

broad power and control over the Debtors’ assets and businesses, including by granting the Foreign

Representative express and sole authority to control the Debtors’ businesses and administer the



4
    Credit Agreement at § 5.1(a)(i).


                                                 7
20-10828     Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07        Main Document          Pg
                                             8 of 77



Debtors’ assets. Richter anticipates that the Canadian Court will issue orders that will allow

Richter to monetize the Debtors’ assets in a value-maximizing manner. The Receivership Order

also provides that the Debtors’ creditors are enjoined from taking action against the Debtors and

their assets, wherever located. Receiver Order at ¶ 12-14.

       10.     Notwithstanding the worldwide application of the stay imposed by the Receivership

Order, the Debtors’ creditors may attempt to take enforcement actions against the Debtors’ assets

located within the territorial jurisdiction of the United States or refuse to recognize (or interfere

with) the Foreign Representative’s authority to control, as receiver, the Debtors’ businesses and

administer their assets.

       11.     Accordingly, the Foreign Representative seeks recognition of the Canadian

Proceeding and enforcement of the Receivership Order to obtain the benefit of the automatic stay

and other protections afforded under chapter 15 in relation to the Debtors’ assets located within

the territorial jurisdiction of the United States. Notwithstanding the foregoing, the Foreign

Representative does not seek to stay the Class Action Lawsuit through judgment. The Foreign

Representative does seek a stay, however, subject to the Class Action Lawsuit plaintiffs seeking

relief from this Court, to the extent the Class Action Lawsuit plaintiffs are acting as judgment

creditors, including without limitation attempts to record, collect or otherwise enforce any

judgment resulting from the Class Action Lawsuit.

                                 JURISDICTION AND VENUE

       12.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference to Bankruptcy Judges of the District Court for the

Southern District of New York , dated January 31, 2012 (Preska, C.J.). Recognition of a foreign




                                                  8
20-10828     Doc 2     Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document          Pg
                                              9 of 77



proceeding and other matters under chapter 15 are core proceedings under 28 U.S.C. §

157(b)(2)(P).

       13.      The Foreign Representative, solely in its capacity as authorized foreign

representative, and not in its personal or corporate capacity, consents to the entry of final orders or

judgments by the Court if it is determined that the Court, absent consent of the parties, cannot enter

final orders or judgments consistent with Article III of the United States Constitution.

       14.      Venue is proper in this District pursuant to 28 U.S.C. § 1410(1) and (3). U.S.

Debtor NY Retail is a New York limited liability company with offices and a retail location in

New York, New York. Furthermore, as stated above, the Credit Agreement is governed by New

York law and contains a New York forum selection clause. Credit Agreement §10.14. Moreover,

each of the Debtors has property located in New York consisting of a retainer deposited with

counsel to the Foreign Representative that is being held in a New York bank account for the benefit

of all of the Debtors. See In re Inversora Eléctrica de Buenos Aires S.A., 560 B.R. 650, 655 (Bankr.

S.D.N.Y. 2016) (holding that deposits in a New York bank account, an attorney retainer on deposit

in New York, and New York law-governed debt containing a New York forum selection clause

“whether considered alone or together . . . provide a sufficient basis for jurisdiction and venue in

New York”); In re Suntech Power Holdings Co., Ltd., 520 B.R. 399, 413-16 (Bankr. S.D.N.Y.

2014) (holding that a New York bank account over which a chapter 15 debtor possessed power to

direct disbursement of funds was property sufficient to establish venue for chapter 15 case in New

York). Finally, the Debtors’ U.S. assets also include inventory and equipment located in California

having an estimated cost value in excess of $12 million. Given that the Debtors’ U.S. assets are

located in more than one state, venue in this District is also consistent with the interests of justice

and the convenience of the parties pursuant to 28 U.S.C. § 1410(3).




                                                   9
20-10828     Doc 2    Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document          Pg
                                            10 of 77



       15.     This case has been properly commenced pursuant to sections 1504, 1509, and 1515

by the filing of the Petition. The statutory predicates for the relief requested are sections 105(a),

1504, 1507, 1509, 1515, 1517, 1520, and 1521.

                                     RELIEF REQUESTED

       16.     The Foreign Representative respectfully requests entry of the Proposed Order,

substantially in the form attached as Exhibit B:

               (a)     finding that (i) each of the Debtors is eligible to be a “debtor” under chapter
                       15, (ii) the Canadian Proceeding is a “foreign main proceeding” within the
                       meaning of section 1502, (iii) the Receiver satisfies the requirements of a
                       “foreign representative” under section 101(24), and (iv) the Petition was
                       properly filed and meets the requirements of section 1515;

               (b)     granting recognition of the Canadian Proceeding as a “foreign main
                       proceeding” under sections 1517 and 1520;

               (c)     granting all relief afforded to foreign main proceedings under section 1520;

               (d)     recognizing, granting comity to, and giving full force and effect within the
                       territorial jurisdiction of the United States to the Receivership Order,
                       including any extensions or amendments thereof authorized by the
                       Canadian Court;

               (e)     granting additional relief under sections 1521 and 1507, including for
                       purposes of applying section 365 in these chapter 15 cases; and

               (f)     granting such other related relief as may be necessary and appropriate,
                       including entry of a final decree after entry of the order granting the relief
                       requested herein.

       17.     This court should grant the relief requested because “[c]ourts in the United States

uniformly grant comity to Canadian proceedings.” In re Davis, 191 B.R. 577, 587 (Bankr.

S.D.N.Y. 1996), corrected (Feb. 20, 1996) (granting recognition of proceedings under the BIA in

ancillary cases under former section 304).




                                                 10
20-10828     Doc 2     Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document        Pg
                                             11 of 77



                                       BASIS FOR RELIEF

I.     The Court should Recognize the Canadian Proceeding as a “Foreign Main
       Proceeding”

       18.     The Canadian Proceeding is entitled to recognition as a “foreign main proceeding”

under chapter 15 because, among other things:

               (a)     the Canadian Proceeding is a “foreign proceeding” within the meaning of
                       section 101(23);

               (b)     the Receiver is a “foreign representative” within the meaning of section
                       101(24);

               (c)     the Petition was filed in accordance with sections 1504 and 1509, and meets
                       the requirements of sections 1504 and 1515; and

               (d)     the Debtors’ center of main interests is in Canada.

       a.      The Canadian Proceeding is a “Foreign Proceeding”

       19.     To be recognized under chapter 15, a proceeding must qualify as a “foreign

proceeding.” See 11 U.S.C. § 1517(a). Section 101(23) defines “foreign proceeding” as:

               a collective judicial or administrative proceeding in a foreign country,
               including an interim proceeding, under a law relating to insolvency or
               adjustment of debt in which proceeding the assets and affairs of the debtor
               are subject to control or supervision by a foreign court, for the purpose of
               reorganization or liquidation.

11 U.S.C. § 101(23). The Canadian Proceeding satisfies this definition. The Canadian Proceeding

is a collective judicial proceeding brought in a foreign country (Canada) under the BIA (a federal

Canadian statute relating to insolvency, similar to the Bankruptcy Code) that is supervised by a

foreign court (the Canadian Court) for the purpose of liquidation.     The Canadian Proceeding is

similar to a chapter 7 case under the Bankruptcy Code, as both statutory regimes are designed to

facilitate the orderly liquidation of a debtor, stay individual creditor collection efforts, create a

centralized proceeding to assert and resolve claims against the debtors and their property, and

provide a fair and equitable process for distribution to creditors.


                                                  11
20-10828     Doc 2     Filed 03/18/20      Entered 03/18/20 20:11:07        Main Document          Pg
                                             12 of 77



       20.     United States bankruptcy courts have recognized the comprehensive and collective

nature of BIA proceedings, as well as their striking similarity to chapter 7 cases under the

Bankruptcy Code:

               The BIA contains a comprehensive procedure for the orderly marshalling
               and equitable distribution of a Canadian debtor’s assets which closely
               resembles that available under the [Bankruptcy] Code. For example, the
               principal duties of a trustee under the BIA mirror those imposed upon a
               chapter 7 or 11 trustee under the [Bankruptcy] Code. Likewise, the
               automatic stay under the BIA § 69 is similar to that imposed by § 362 of the
               [Bankruptcy] Code. Like the [Bankruptcy] Code, the BIA recognizes the
               rights of secured creditors to realize on their collateral, protects that
               collateral from the claims of unsecured creditors and preserves the right of
               an undersecured creditor to assert a deficiency claim. It makes provision
               for the avoidance of fraudulent transfers or preferential payments, see BIA
               §§ 95, 96, and contains a comprehensive distribution scheme similar to that
               under the [Bankruptcy] Code.

In re Davis, 191 B.R. at 587; see also In re Fracmaster, Ltd., 237 B.R. 627, 632 n.5 (Bankr. E.D.

Tex. 1999) (“[t]he Bankruptcy and Insolvency Act is the primary federal statute which deals with

insolvency issues under Canadian law. It provides a system under which the creditors of a

bankrupt can pursue their claims by collective action through a trustee, so that the bankrupt’s assets

can be administered and distributed on an equitable basis, subject to the priorities of the preferred

creditors and the rights of secured creditors.”).

       21.     Given the extensive similarities between BIA proceedings and chapter 7 cases,

United States bankruptcy courts, including in this District, routinely recognize BIA proceedings

as “foreign proceedings” under section 101(23). See, e.g., In re Sherson Group Inc., Case No. 15-

11765 (SHL) (Bankr. S.D.N.Y. July 27, 2015); In re Mundo Media Ltd., et al., Case No. 19-11365

(KBO) (Bankr. D. Del. July 11, 2019); In re Unique Broadband Systems Ltd., Case No. 19-11321




                                                    12
20-10828      Doc 2       Filed 03/18/20        Entered 03/18/20 20:11:07              Main Document             Pg
                                                  13 of 77



(KG) (Bankr. D. Del. July 8, 2019); In re Axios Logistics Solutions, Inc., Case No. 17-10438 (BLS)

(Bankr. D. Del. Mar. 28, 2017). 5

        b.       The Receiver is the Authorized “Foreign Representative”

        22.      The chapter 15 petition for recognition of a foreign proceeding must be filed by a

foreign representative that is a person or body. See 11 U.S.C. § 1517(a)(2). Section 101(24)

provides:

                 The term “foreign representative” means a person or body, including a
                 person or body appointed on an interim basis, authorized in a foreign
                 proceeding to administer the reorganization or the liquidation of the
                 debtor’s assets or affairs or to act as a representative of such foreign
                 proceeding.

11 U.S.C. § 101(24). Under the Bankruptcy Code, the term “person” includes any “individua l,

partnership, and corporation” that is not a governmental unit. See 11 U.S.C. § 101(41).

        23.      These chapter 15 cases were commenced by the duly appointed “foreign

representative” of the Debtors within the meaning of the Bankruptcy Code. First, the Receiver is

a limited company organized under the laws of Canada, and is not a governmental unit, and

therefore is a “person” within the meaning of the Bankruptcy Code. Second, the Receiver is

authorized in the Canadian Proceeding both to administer the liquidation of the Debtors’ assets

and affairs and to “apply to any court . . . wherever located, for the recognition of [the Receivership

Order] and for assistance in carrying out the terms of [the Receivership Order] . . . .” Receivership

Order ¶ 35-6.



5
    See also In re Thane Int’l, Inc., Case No. 15-12186 (KG) (Bankr. D. Del. Dec. 1, 2015); In re Calmena Energy
    Servs. Inc., et al., Case No. 15-30786 (KKB) (Bankr. S.D. Tex. Mar. 5, 2015); In re Talon Sys. Inc., et al., Case
    No. 13-11811 (KJC) (Bankr D. Del. Aug. 30, 2013); In re Tercon Inv. Ltd., Case No. 13-00015 (HAR) (Bankr.
    D. Alaska Feb. 19, 2013); In re Wellpoint Sys., Inc., et al., Case No. 11-10423 (MFW) (Bankr. D. Del. Feb. 25,
    2011); In re EarthRenew IP Holdings LLC, et al., Case No. 10-13363 (CSS) (Bankr. D. Del. Nov. 10, 2010); In
    re Innua Canada Ltd., et al., Case No. 09-16362 (DHS) (Bankr. D.N.J. Apr. 15, 2009); In re CPI Plastics Grp.
    Ltd., Case No. 09-20175 (JES) (Bankr. E.D. Wis. Feb. 10, 2009).



                                                        13
20-10828     Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07        Main Document          Pg
                                            14 of 77



       24.     For these reasons, the Receiver qualifies as a “foreign representative” within the

meaning of the Bankruptcy Code.

       c.      The Petition was Properly Filed and Meets all Applicable Requirements of
               the Bankruptcy Code

       25.     To properly commence a chapter 15 case, a foreign representative must file a

petition for recognition of a foreign proceeding under section 1515, and the petition must be

accompanied by (i) a certified copy of the decision commencing the foreign proceeding and

appointing the foreign representative, (ii) a certificate from the foreign court affirming such order

exists, or (iii) other acceptable evidence that the foreign proceeding exists and the foreign

representative has been duly appointed. See 11 U.S.C. § 1515(b). The petition must also be

accompanied by a statement identifying all foreign proceedings with respect to the debtor that are

known to the foreign representative. See 11 U.S.C. § 1515(c). All documents must be in English

or translated into English. See 11 U.S.C. § 1515(d).

       26.     As required by sections 1504 and 1509, the Foreign Representative duly and

properly commenced these chapter 15 cases by filing the Petition under section 1515(a)

accompanied by all documents and information required by subsections (b)-(d). Exhibit B is the

certified copy of the Receivership Order, which is the decision of the Canadian Court commencing

the Canadian Proceeding and appointing the Receiver as foreign representative, thereby satisfying

section 1515(b). A verified statement certifying that the only foreign proceeding of which the

Receiver is aware is the Canadian Proceeding, attached as Exhibit C, which satisfies section

1515(c). Finally, the Receivership Order is in English, thereby satisfying section 1515(d).

       27.     Accordingly,    the Petition was properly filed and satisfies all applica ble

requirements of the Bankruptcy Code.




                                                 14
20-10828       Doc 2      Filed 03/18/20        Entered 03/18/20 20:11:07               Main Document             Pg
                                                  15 of 77



        d.       The Canadian Proceeding is a “Foreign Main Proceeding”

        28.      The Canadian Proceeding should be recognized as a “foreign main proceeding,” as

defined in sections 101(23) and 1502(4). A foreign proceeding will be recognized as a foreign

main proceeding if “it is pending in the country where the debtor has the center of its main

interests.” 11 U.S.C. § 1517(b)(1). Section 1516(c) establishes a rebuttable presumption that the

debtor’s registered office is the debtor’s center of main interests (“COMI”). See 11 U.S.C. §

1516(c). When considering a debtor’s COMI, courts may consider the analogous concept of an

entity’s “principal place of business” or “nerve center.” Courts look to factors such as:

                 the location of the debtor's headquarters; the location of those who actually
                 manage the debtor . . . ; the location of the debtor's primary assets; the
                 location of the majority of the debtor’s creditors or of a majority of the
                 creditors who would be affected by the case; and the jurisdiction whose law
                 would apply to most disputes.

In re Inversora Eléctrica de Buenos Aires S.A., 560 B.R. at 654 (internal citations omitted); In re

Fairfield Sentry Ltd., 714 F.3d 127, 130 (2d Cir. 2013). A debtor’s COMI is determined as of the

date the chapter 15 case is commenced. Fairfield Sentry Ltd, 714 F.3d at 134.

        29.      The above factors support a finding that the Debtors’ COMI is Canada. The

Canadian Debtors maintain their registered offices in Canada and are therefore entitled to the

statutory presumption that their COMI is located there. All of the Debtors’ business operations,

financing, and strategic decision-making were all located in, or executed from, Winnipeg,

Manitoba, Canada, as of the date of commencement of these chapter 15 cases. As set forth above,

the strategic and operational “nerve center” of the Debtors, and the entire Nygard Group’s global

operations, is located in Winnipeg.6 Accordingly, at the time the Petition was filed, each Debtor’s

COMI was located in Canada, where the Canadian Proceeding is pending.


6
    In addition, where (as here) chapter 15 debtors are organized under the laws of varying jurisdictions, if
    “Jurisdiction A” is the debtors’ nerve center and the number and degree of activity of the debtors organized under


                                                         15
20-10828          Doc 2      Filed 03/18/20         Entered 03/18/20 20:11:07               Main Document              Pg
                                                      16 of 77



II.        The Debtors are Entitled to Automatic Relief under Section 1520

           30.      Section 1520(a) sets forth a series of statutory protections that automatically result

from the recognition of a foreign main proceeding, including the application of the protection

afforded by the automatic stay under section 362(a) to the debtors and their property located within

the territorial jurisdiction of the United States. See 11 U.S.C. § 1520(a). Given that the protections

set forth in section 1520(a) flow automatically from the recognition of a foreign main proceeding

under section 1517, the Foreign Representative respectfully submits that no further showing is

required to the extent the Court recognizes the Canadian Proceeding as a foreign main proceeding.

III.       Additional Relief is Appropriate

           31.      Section 1521 provides, in relevant part, that the court may grant a foreign

representative “any appropriate relief,” including “any relief that may be available to a trustee,”

subject to certain limitations (which do not apply here) where necessary to effectuate the purpose

of chapter 15 and to protect the debtor’s assets and creditors’ interests. 11 U.S.C. § 1521(a); see

In re Rede Energia S.A., 515 B.R. 69, 91 (Bankr. S.D.N.Y. 2014) (citing In re Bear Stearns High-

Grade Structured Credit Strategies Master Fund, Ltd., 389 B.R. 325, 333-34 (S.D.N.Y. 2008))

(noting that chapter 15 empowers “courts with broad, flexible rules to fashion relief that is

appropriate to effectuate the objectives of the chapter in accordance with comity.”); see also In re

SPhinX, Ltd., 351 B.R. 103, 112 (Bankr. S.D.N.Y. 2006) (“chapter 15 maintains – and in some

respects enhances – the ‘maximum flexibility’ . . . that section 304 provided bankruptcy courts in




       the laws of Jurisdiction A is greater than the number and degree of activity of those debtors that are not, the COMI
       of all debtors is Jurisdiction A. See, e.g., In re Catalyst Paper Corp., Case No. 12-10221 (PJW) (Bankr. D. Del.
       Jan. 17, 2012) (Hr’g Tr. 28:14-20) (Walsh, J.): “[r]egarding the COMI issue, I’ve seen practically the same
       scenario at least on two other occasions in the last few years where the number and activity of the Canadian
       debtors outweighs the number and activity of the United States debtors, and where the shots that are called come
       out of Canada, not the United States. And I think it’s a very conventional recognition that I’ll approve.”).



                                                             16
20-10828       Doc 2      Filed 03/18/20         Entered 03/18/20 20:11:07               Main Document             Pg
                                                   17 of 77



handling ancillary cases in light of principles of international comity and respect for the laws and

judgments of other nations.”) (internal citations omitted). As this Court has explained,

                 While recognition of the foreign proceeding turns on the objective criteria
                 under § 1517, relief [post-recognition] is largely discretionary and turns on
                 subjective factors that embody principles of comity. Once a case is
                 recognized as a foreign main proceeding, chapter 15 specifically
                 contemplates that the court will exercise its discretion consistent with the
                 principles of comity.

In re Sino-Forest Corp., 501 B.R. 655, 664 (Bankr. S.D.N.Y. 2013) (internal citations and

quotations omitted). Here, the Court should exercise its discretion under sections 1507 and 1521,

consistent with the principles of comity, to recognize and enforce the Canadian Proceeding and

the Recognition Order. 7

        32.      The Foreign Representative requests relief under section 1521 to protect the

Debtors’ assets located within the territorial jurisdiction of the United States, including:

                 (a)      staying the commencement or continuation of an individual action or
                          proceeding concerning the Debtors’ assets, rights, obligations or liabilit ies
                          to the extent they have not been stayed under section 1520(a) (including as
                          it may relate to the Class Action Lawsuit as set forth herein);

                 (b)      staying execution against the Debtors’ assets to the extent it has not been
                          stayed under section 1520(a);

                 (c)      suspending the right to transfer, encumber, or otherwise dispose of any
                          assets of the Debtors to the extent this right has not been suspended under
                          section 1520(a);

                 (d)      providing for the examination of witnesses, the taking of evidence, or the
                          delivery of information concerning the Debtors’ assets, affairs, rights,
                          obligations, or liabilities;

                 (e)      entrusting the administration or realization of all or part of the Debtors’
                          assets within the territorial jurisdiction of the United States to the Foreign
                          Representative authorized by the Court;

7
    The relief requested herein is also consistent with section 1525(a), which provides that “[c]onsistent with section
    1501, the court shall cooperate to the maximum extent possible with a foreign court or a foreign representative,
    either directly or through the trustee.” 11 U.S.C. § 1525(a).



                                                         17
20-10828     Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07         Main Document          Pg
                                            18 of 77



               (f)     extending relief granted under section 1519(a); and

               (g)     granting any additional relief that may be available to a trustee, except for
                       relief available under sections 522, 544, 545, 547, 548, 550, and 724(a).

       33.     In particular, the Foreign Representative requests applying section 365 to the

Debtors under section 1521(a)(7). Section 365 prevents counterparties from terminating their

contracts or halting performance as a result of the debtor’s insolvency.     See, e.g., In re Lehman

Bros. Holdings Inc., 422 B.R. 407, 414 (Bankr. S.D.N.Y. 2010) (explaining that section 365

invalidates provisions of law or contract which specify that a bankruptcy filing per se will

terminate or modify the contract). Here, application of section 365 will facilitate the Receiver’s

liquidation efforts without interference by contract counterparties. Accordingly, applying section

365 is warranted in these chapter 15 cases, as it has been in other chapter 15 cases. See, e.g., In re

Mundo Media Ltd., et al., Case No. 19-11365 (KBO) (Bankr. D. Del. July 11, 2019) (applying

section 365 in chapter 15 case recognizing BIA proceedings); In re Axios Logistics Solutions, Inc.,

Case No. 17-10438 (BLS) (Bankr. D. Del. Mar. 28, 2017) (same); Essar Steel Algoma Inc., Case

No. 1512271 (BLS) (Bankr. D. Del. Dec. 1, 2015) (applying section 365 in chapter 15 case

recognizing proceedings under the Companies’ Creditors Arrangement Act of Canada).

       34.     The Court may also provide the foreign representative with “additional assistance”

under section 1507. See 11 U.S.C. § 1507(a). The relief requested satisfies section 1507 because

it is consistent with principles of comity. Id. at § 1507(b). Moreover, the relief requested is not

manifestly contrary to U.S. public policy. See 11 U.S.C. § 1506.

                                             NOTICE

       35.     Notice of this Verified Petition has been provided to: (i) the United States Trustee

for the Southern District of New York (Attn: Paul K. Schwartzberg, Esq.); (ii) the Debtors; (iii)

Peter J. Nygard; (iv) all persons or bodies authorized to administer foreign proceedings of the



                                                 18
20-10828       Doc 2   Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document          Pg
                                             19 of 77



Debtors, including the Canadian Proceeding; (v) all entities against whom provisional relief is

being sought under section 1519 of the Bankruptcy Code; (vi) all parties to litigation pending in

the United States to which any of the Debtors is a party at the time of the filing of the Petition; and

(vii) all parties that have filed a notice of appearance in these chapter 15 cases. The Foreign

Representative submits that such notice is proper and that no other or further notice need be

provided.

                                      NO PRIOR REQUEST

       36.      No prior request for the relief sought in this Petition has been made to this or any

other court.

                                          CONCLUSION

       WHEREFORE, the Foreign Representative respectfully requests entry of an order,

substantially in the form attached as Exhibit B, granting the relief requested herein and such other

and further relief as may be just and proper.

Dated: March 18, 2020
       New York, NY                                    Respectfully submitted,

                                                       By: /s/ Steven J. Reisman
                                                       Steven J. Reisman, Esq.
                                                       Jerry L. Hall, Esq.
                                                       Cindi M. Giglio, Esq.
                                                       KATTEN MUCHIN ROSENMAN LLP
                                                       575 Madison Avenue
                                                       New York, NY 10122
                                                       Telephone: (212) 940-8800
                                                       Facsimile: (212) 940-8776
                                                       sreisman@katten.com
                                                       jerry.hall@katten.com
                                                       cindi.giglio@katten.com

                                                       Counsel to the Foreign Representative




                                                  19
20-10828          Doc 2    Filed 03/18/20       Entered 03/18/20 20:11:07             Main Document            Pg
                                                  20 of 77



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                               Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,8                              Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                    Joint Administration Requested


                                   STATEMENT OF VERIFICATION

             I, Gilles Benchaya, as Partner of the Foreign Representative, hereby declare under

penalty of perjury and pursuant to 28 U.S.C. § 1746:

             1.     The Foreign Representative is the Debtors’ duly authorized foreign representative.

The Foreign Representative is duly authorized to file this Petition and to commence and act in this

Chapter 15 Case.

             2.     I have read the foregoing Verified Petition and believe that its factual allegations

are true and accurate to the best of my knowledge, information, and belief.

             3.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information, and belief.

             Date: March 18, 2020
                   New York, New York
                                                     /s/ Gilles Benchaya
                                                     Gilles Benchaya




8
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”) , are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093887 Canada Ltd. (FEIN 1534), 4093879 Canada Ltd.
      (FEIN 1533).
20-10828   Doc 2   Filed 03/18/20     Entered 03/18/20 20:11:07   Main Document   Pg
                                        21 of 77



                                        Exhibit A

                                    Receivership Order
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      22 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      23 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      24 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      25 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      26 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      27 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      28 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      29 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      30 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      31 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      32 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      33 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      34 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      35 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      36 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      37 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      38 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      39 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      40 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      41 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      42 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      43 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      44 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      45 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      46 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      47 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      48 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      49 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      50 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      51 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      52 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      53 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      54 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      55 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      56 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      57 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      58 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      59 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      60 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      61 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      62 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      63 of 77
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      64 of 77



                                      Exhibit B

                                    Proposed Order
20-10828         Doc 2      Filed 03/18/20         Entered 03/18/20 20:11:07              Main Document             Pg
                                                     65 of 77



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                  Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,1                                 Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                       Joint Administration Requested


             [PROPOSED] ORDER RECOGNIZING FOREIGN MAIN PROCEEDING
                               AND RELATED RELIEF

             Upon the Verified Petition Under Chapter 15 for Recognition of a Foreign Main

Proceeding and Related Relief [Dkt 2] (together with the Forms of Voluntary Petition [Dkt 1],

collectively, the “Petition”)2 of Richter Advisory Group Inc. (“Richter”), solely in its capacity as

court-appointed receiver (and not in its personal or corporate capacity) (the “Receiver”) and

authorized foreign representative (the “Foreign Representative”) of:

             (a) Nygard Holdings (USA) Limited (“Holdings”); Nygard Inc. (“Inc.”); Nygard NY

Retail, LLC (“NY Retail”); and Fashion Ventures, Inc. (“Fashion”) (collectively, the “U.S.

Debtors”), and

             (b) Nygard International          Partnership (“International”);           Nygard Properties Ltd.

(“Properties”); Nygard Enterprises Ltd. (“Enterprises”); 4093887 Canada Ltd. (“4093887”); and

4093889 Canada Ltd. (“4093889”) (collectively, the “Canadian Debtors,” and together with the

U.S. Debtors, the “Debtors”), each of which was placed in a receivership on March 18, 2020 by



1
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”) , are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093887 Canada Ltd. (FEIN 1534), 4093879 Canada Ltd.
      (FEIN 1533).
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Petition. References
      to sections and chapters are references to sections and chapters of the Bankruptcy Code unless otherwise stated.
20-10828       Doc 2      Filed 03/18/20         Entered 03/18/20 20:11:07               Main Document              Pg
                                                   66 of 77



order (the “Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”),

Court File No. CI 20-01-26627 (the “Canadian Proceeding”), seeking entry of an order pursuant

to sections 105(a), 1504, 1507, 1509, 1515, 1517, 1520, and 1521 of Title 11 of the United States

Code (the “Bankruptcy Code”), granting recognition of the Foreign Proceeding as a foreign main

proceeding, and granting related relief;3 and

        Upon the record of this case, the hearing held on [•] [•], 2020 (the “Hearing”) to consider

(i) the Petition and (ii) the relief requested in the Motion of the Receiver as Authorized Foreign

Representative for Entry of an Order Granting Provisional Relief Pursuant to Sections 105(a) and

1519 of the Bankruptcy Code; and

        Upon the Court’s review and consideration of the Petition and the Benchaya Declaration,

and the Court having found and determined that the relief sought in the Petition is consistent with

the purposes of Chapter 15 and is in the best interests of the Debtors and their creditors; and after

due deliberation and sufficient cause appearing therefor; and for the reasons stated on the record

at the Hearing:

        IT IS HEREBY FOUND AND DETERMINED:4

        A.        This Court has jurisdiction to consider the Petition and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York dated as of January 31, 2012,




3
    References to sections and chapter are references to sections and chapters of the Bankruptcy Code unless
    otherwise stated.
4
    The findings and conclusions set forth herein and on the record of the Hearing constitute this Court’s findings of
    fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable herein
    by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). To the extent
    any of the findings of fact herein constitute conclusions of law, they are adopted as such. To the extent any of the
    conclusions of law herein constitute findings of fact, they are adopted as such .



                                                           2
20-10828     Doc 2     Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document         Pg
                                             67 of 77



Reference M-431, In re Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb.

1, 2012) (Preska, C.J.).

       B.      The Petition and the relief requested therein is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(P), and this Court may enter a final order consistent with Article III of the

United States Constitution.

       C.      Venue is proper before this Court pursuant to 28 U.S.C. § 1410(1) and (3).

       D.      Good, sufficient, appropriate, and timely notice of the filing of the Petition and the

Hearing has been given by the Foreign Representative, pursuant to Bankruptcy Rules 1011(b) and

2002(q) and the Order Scheduling Hearing on Chapter 15 Petition and Related Relief and

Specifying Form and Manner of Service of Notice [Dkt [•]] to: (i) the United States Trustee for the

Southern District of New York (Attn: Paul K. Schwartzberg, Esq.); (ii) the Debtors; (iii) Peter J.

Nygard; (iv) all persons or bodies authorized to administer foreign proceedings of the Debtors,

including the Canadian Proceeding; (v) all entities against whom provisional relief is being sought

under section 1519 of the Bankruptcy Code; (vi) all parties to litigation pending in the United

States to which any of the Debtors is a party at the time of the filing of the Petition; and (vii) all

parties that have filed a notice of appearance in these chapter 15 cases. In light of the nature of

the relief requested and prior orders of this Court, no other or further notice is required.

       E.      No objections or responses were filed that have not been overruled, withdrawn, or

otherwise resolved.

       F.      Each Debtor has property located in this District, and therefore, each Debtor is

“eligible” to be a debtor in these chapter 15 cases pursuant to sections 109 and 1501.

       G.      The Canadian Proceeding is a “foreign proceeding” as such term is defined in

section 101(23).




                                                   3
20-10828     Doc 2     Filed 03/18/20        Entered 03/18/20 20:11:07       Main Document        Pg
                                               68 of 77



       H.      The Canadian Proceeding is pending in Canada, which is where the Debtors have

their “center of main interests” as referred to in section 1517(b)(1).       As such, the Canadian

Proceeding is a “foreign main proceeding” pursuant to section 1502(4), is entitled to recognition

as a foreign main proceeding pursuant to section 1517(b)(1), and is entitled to all relief afforded

to foreign main proceedings under section 1520. The Foreign Representative is a “person” as such

term is defined in section 101(41) and has been duly appointed and designated as the “foreign

representative” of the Debtors as such term is defined in section 101(24).

       I.      These chapter 15 cases were properly commenced pursuant to sections 1504 and

1509, and the Petition satisfies the requirements of section 1515.

       J.      The Foreign Representative and each Debtor, as applicable, is entitled to the

additional assistance and discretionary relief under sections 1507 and 1521 (including application

of section 365) requested in the Petition.

       K.      The Foreign Representative has demonstrated that application of section 365, as

made applicable by sections 105(a), 1507 and 1521(a)(7), is necessary to enable the Foreign

Representative or any of the Debtors to assume or reject a contract or compel a contract

counterparty to perform under a contract. Absent application of section 365, there is a material

risk that one or more of the Debtors’ contract counterparties may terminate agreements or

discontinue performance, which could impose severe economic consequences on the Debtors’

estates and interfere with liquidation efforts.

       L.      The relief granted herein is necessary and appropriate, in the interests of the public

and of international comity, not inconsistent with the public policy of the United States, warranted

pursuant to sections 105(a), 1504, 1507, 1509, 1515, 1517, 1520 and 1521 and will not cause

hardship to any party in interest. To the extent that any hardship or inconvenience may result to




                                                   4
20-10828     Doc 2      Filed 03/18/20      Entered 03/18/20 20:11:07          Main Document       Pg
                                              69 of 77



such parties, it is outweighed by the benefits of the requested relief to the Foreign Representative,

the Debtors, their creditors and other parties in interest.

        M.      The relief granted herein is necessary to effectuate the purposes of chapter 15 and

to protect the Debtors and the interests of their creditors and all parties in interest.

        N.      In accordance with section 1507(b), the relief granted will reasonably assure: (i) the

just treatment of all holders of claims against or interests in the Debtors’ property; (ii) the

protection of claim holders in the United States against prejudice and inconvenience in the

processing of claims in the Canadian Proceeding; (iii) the prevention of preferential or fraudulent

dispositions of property of the Debtors; and (iv) the distribution of proceeds of the Debtors’

property substantially in accordance with the order prescribed in the Bankruptcy Code.

        O.      All creditors and other parties in interest, including the Debtors, are sufficiently

protected in the grant of the relief ordered hereby in compliance with section 1522(a).

        BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE

DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS HEREBY

ORDERED:

        1.      The Petition and the relief requested are granted, and any objections or responses

thereto that have not been withdrawn or resolved are overruled with prejudice.

        2.      The Canadian Proceeding is recognized as a “foreign main proceeding” under

sections 1517(a) and 1517(b)(1).

        3.      The Receivership Order, including          any extensions or amendments thereto

authorized by the Canadian Court, is hereby enforced on a final basis and given full force and

effect in the United States (except as otherwise expressly provided herein).




                                                    5
20-10828     Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07         Main Document          Pg
                                            70 of 77



       4.      The Foreign Representative is recognized as the “foreign representative” as defined

in section 101(24).

       5.      All relief and protection afforded to a foreign main proceeding under section 1520

is hereby granted to the Canadian Proceeding, the Foreign Representative, the Debtors, and their

assets located in the United States.

       6.      Sections 362 and 365 shall hereby apply with respect to the Debtors and the

property of the Debtors that is located within the territorial jurisdiction of the United States. All

entities (as defined in section 101(15)) other than the Foreign Representative and its authorized

representatives and agents are hereby permanently enjoined from:

            (a) executing against any asset of any Debtor;

            (b) commencing or continuing, including issuing or employing process, of a judicial,

               quasi-judicial, administrative, regulatory, arbitral, or other action or proceeding, or

               to recover a claim, including, without limitation, any and all unpaid judgments,

               settlements or otherwise against any Debtor, its property, or any direct or indirect

               transferee of or successor to any property of any Debtor, or any property of such

               transferee or successor, or the seeking of any discovery related to any of the

               foregoing, which in each case is in any way inconsistent with, relates to, or would

               interfere with, the administration of the Debtors’ estates in the Canadian Proceeding

               or Canadian law;

            (c) taking or continuing any act to create, perfect or enforce a lien or other security

               interest, setoff or other claim against any Debtor or any of its property or proceeds

               thereof, which in each case is in any way inconsistent with, relates to, or would




                                                  6
20-10828    Doc 2     Filed 03/18/20     Entered 03/18/20 20:11:07        Main Document          Pg
                                           71 of 77



              interfere with, the administration of the Debtors’ estates in the Canadian Proceeding

              or Canadian law;

           (d) transferring, relinquishing or disposing of any property of any Debtor to any entity

              other than the Foreign Representative and its authorized representatives and agents

              or taking or continuing any act to obtain possession of, commingle, or exercise

              control over, such property, which in each case is in any way inconsistent with,

              relates to, or would interfere with, the administration of the Debtors’ estates in the

              Canadian Proceeding or Canadian law;

           (e) commencing or continuing in any manner, directly or indirectly, an individua l

              action or proceeding concerning any Debtor’s assets, rights, obligations           or

              liabilities, or to resolve any dispute arising out of or relating to the Canadian

              Proceeding or Canadian law;

           (f) declaring or considering the filing of the Canadian Proceeding, the Receivership

              Order or any of these chapter 15 cases a default or event of default under any

              agreement, contract or arrangement; and

           (g) terminating, modifying, refusing to perform, or otherwise accelerating obligations

              or exercising remedies under any contract with any of the Debtors on the basis of

              (i) the insolvency or financial condition of the Debtors at any time before the

              closing of these cases; (ii) the commencement of the Canadian Proceeding, the

              entry of the Receivership Order or the commencement of these chapter 15 cases; or

              (iii) the appointment of, and taking possession by, the Foreign Representative of

              any asset or contract of any Debtor;




                                                7
20-10828         Doc 2   Filed 03/18/20     Entered 03/18/20 20:11:07        Main Document          Pg
                                              72 of 77



provided, in each case, that such injunctions shall be effective solely within the territorial

jurisdiction of the United States.

           7.     Sections 1521(a)(1)-(3) and (5)-(7) shall apply with respect to the Debtors and the

property of the Debtors that is located within the territorial jurisdiction of the United States.

           8.     Pursuant to section 1520(a)(3), the Foreign Representative is entitled to operate the

Debtors’ businesses and administer their assets, including without limitation, all bank accounts

and accounts receivable. All banks and financial institutions at which the Debtors maintain bank

accounts or other accounts are authorized and directed to: (i) honor the Foreign Representative’s

instructions with respect to accessing any such accounts; and (ii) accept, hold, or permit

withdrawal, transfer, or other disposition of funds in accordance with the Foreign Representative’s

instructions.

           9.     Subject to sections 1520 and 1521, the Canadian Proceeding and the Receivership

Order, and the transactions consummated or to be consummated thereunder, shall be granted

comity and given full force and effect in the United States to the same extent that they are given

effect in Canada, and each is binding on all creditors of the Debtors and their successors and

assigns.

           10.    Under section 1521(a)(6), all prior relief granted to the Debtors or the Foreign

Representative by this Court under section 1519(a) shall be extended and the Order Granting

Motion of the Foreign Representative for Provisional Relief Pursuant to Sections 105(a) and 1519

[Dkt [_]] shall remain in full force and effect, notwithstanding anything to the contrary contained

therein.

           11.    No action taken by the Foreign Representative, any Debtor or their respective

agents, representatives, advisors, or counsel, in preparing, disseminating,             applying    for,




                                                    8
20-10828     Doc 2     Filed 03/18/20      Entered 03/18/20 20:11:07         Main Document          Pg
                                             73 of 77



implementing or otherwise acting in furtherance of the Canadian Proceeding, the documents

contemplated thereunder, this Order, the chapter 15 cases, any further order for additional relief in

the chapter 15 cases, or any adversary proceedings in connection therewith, will be deemed to

constitute a waiver of the limit on jurisdiction afforded such persons under sections 306 or 1510.

       12.     No party shall incur any liability for following, in good faith, the terms of this Order

(whether by acting or refraining from acting).

       13.     Notwithstanding anything to the contrary contained herein, this Order shall not, and

shall not be construed as: (i) enjoining the police or regulatory act of a governmental unit, including

a criminal action or proceeding, to the extent not stayed under section 362; (ii) staying the exercise

of any rights that section 362(o) does not allow to be stayed; and (iii) staying the Class Action

Lawsuit until a judgment is achieved, after which the Class Action Lawsuit plaintiffs, acting in

any capacity including as judgment creditors, shall be stayed from any efforts to record, collect, or

otherwise enforce any judgment they may obtain. In furtherance of subparagraph (iii) above,

paragraph 13 of the Receivership Order is incorporated by reference.

       14.     The Foreign Representative, the Debtors, and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

       15.     Notwithstanding any provision in the Bankruptcy Code or the Bankruptcy Rules to

the contrary, (i) this Order shall be effective and enforceable immediately upon its entry, (ii) the

Foreign Representative is not subject to any stay in the implementation, enforcement, or realization

of the relief granted in this Order and (iii) this Order shall constitute a final order within the

meaning of 28 U.S.C. § 158(a).

       16.     The Foreign Representative and its agents are authorized and empowered to take

all actions necessary to effectuate the relief granted under this Order.




                                                   9
20-10828     Doc 2   Filed 03/18/20    Entered 03/18/20 20:11:07      Main Document     Pg
                                         74 of 77



       17.    This Court shall retain jurisdiction      with respect to the implementation,

enforcement, amendment or modification of this Order.

Dated: March ____, 2020
       New York, New York

                                           _______________________________________
                                           UNITED STATES BANKRUPTCY JUDGE




                                             10
20-10828   Doc 2   Filed 03/18/20   Entered 03/18/20 20:11:07   Main Document   Pg
                                      75 of 77



                                      Exhibit C

                              Rule 1515(c) Declaration
20-10828           Doc 2    Filed 03/18/20        Entered 03/18/20 20:11:07               Main Document          Pg
                                                    76 of 77



    Steven J. Reisman, Esq.
    Jerry L. Hall, Esq.
    Cindi M. Giglio, Esq.
    KATTEN MUCHIN ROSENMAN LLP
    575 Madison Avenue
    New York, NY 10122
    Telephone: (212) 940-8800
    Facsimile: (212) 940-8876
    sreisman@katten.com
    jerry.hall@katten.com
    cindi.giglio@katten.com

    Counsel to the Foreign Representative

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                  Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,1                                 Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                       Joint Administration Requested



                       DECLARATION OF FOREIGN REPRESENTATIVE
                  PURSUANT TO SECTION 1515(C) OF THE BANKRUPTCY CODE

             I, Gilles Benchaya, on behalf of Richter, pursuant to 28 U.S.C. § 1746, hereby declare

under penalty of perjury under the laws of the United States of America, as follows:

             1.     I am a Senior Vice President in the Toronto, Ontario office of Richter Advisory

Group Inc. (“Richter”). Richter, is the court-appointed receiver (the “Receiver”) and authorized

foreign representative (the “Foreign Representative”)2 of:



1
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”), are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN
      1672), Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties
      Ltd. (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093879 Canada Ltd. (FEIN 1533), 4093887 Canada
      Ltd. (FEIN 1534).
2
      Richter acts in these chapter 15 cases solely in its capacity as Receiver and Foreign Representative.
20-10828     Doc 2    Filed 03/18/20     Entered 03/18/20 20:11:07           Main Document       Pg
                                           77 of 77



               (a)     Nygard Holdings (USA) Limited (“Holdings”);
                       Nygard Inc. (“Inc.”);
                       Nygard NY Retail, LLC (“NY Retail”); and
                       Fashion Ventures, Inc. (“Fashion”) (collectively, the “U.S. Debtors”); and
               (b)     Nygard International Partnership (“International”);
                       Nygard Properties Ltd. (“Properties”);
                       Nygard Enterprises Ltd. (“Enterprises”);
                       4093887 Canada Ltd. (“4093887”); and
                      4093889 Canada Ltd. (“4093889”) (collectively, the “Canadian Debtors,”
and together with the U.S. Debtors, the “Debtors”).

       2.      Each of the Debtors was placed in a receivership on March 18, 2020 by order (the

“Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”), Court

File No. CI 20-01-26627 (the “Canadian Proceeding”), entered under the Courts of Queen’s Bench

Act of the Province of Manitoba and the Bankruptcy and Insolvency Act of Canada (the “BIA”).

       3.      I respectfully submit this statement, as required by 11 U.S.C. § 1515(c), in support

of the verified petition filed herewith seeking recognition by this Court of the Canadian Proceeding

as a “foreign main proceeding” (as defined in 11 U.S.C. § 1502(4)).

       4.      To the best of my knowledge, the Canadian Proceeding is the only known pending

“foreign proceeding” (as defined in 11 U.S.C. § 101(23), regarding the Debtors.

       5.      I certify under penalty of perjury that each of the statements in this declaration is

true and correct.

Dated: March 18, 2020
       New York, New York             RICHTER ADVISORY GROUP INC.
                                      (solely in its capacity as Receiver and Foreign
                                      Representative for the Debtors)

                                      By: /s/ Gilles Benchaya
                                      Gilles Benchaya, Senior Vice President




                                                 2
